Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on February 24, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “..a central region which depends downwardly…” in claim 1 is used by the claim to mean “protrude” while the accepted meaning is “a central region which protrudes downwardly…”. The term is indefinite because the specification does not clearly redefine the term. The below grounds of rejection are based on this interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Mishra; Rohit et al. (US 20160047040 A11, US 20200017972 A1, US 10465288 B2, US 11053590 B2). Mishra teaches a capacitively coupled Plasma Enhanced Chemical Vapour Deposition (PE-CVD) apparatus (Figure 6; [0087]) comprising: a chamber (601; Figure 6; [0087]); a first electrode (602; Figure 6; [0087]-”moving cathode”) comprising a substrate support (602; Figure 6; [0087]-”moving cathode”) positioned in the chamber (601; Figure 6; [0087]); a second electrode (container for 613 connected to 610 + 614; Figure 1-6; [0087]) comprising a gas inlet structure  by claim 1. With respect to Applicant’s claim “…to define a plasma dark space channel…”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Mishra further teaches:
The apparatus (Figure 6; [0087]) according to claim 1 in which at least one of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) and the substrate support (602; Figure 6; [0087]-”moving cathode”) are formed from a metallic material, as claimed by claim 5
The apparatus (Figure 6; [0087]) according to claim 1 in which a spacing between the central region (431; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) and the substrate support (602; Figure 6; [0087]-”moving cathode”) is configured 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra; Rohit et al. (US 20160047040 A12, US 20200017972 A1, US 10465288 B2, US 11053590 B2) in view of Koshiishi; Akira et al. (US 20060000803 A1). Mishra is discussed above. Mishra further teaches wherein the central region (431; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) is spaced apart from the central region central region (central region of 602; Figure 6) of the substrate support (602; Figure 6; [0087]-”moving cathode”) to define the plasma dark channel – claim 2
Mishra further teaches:
The apparatus (Figure 6; [0087]) according to claim 2 in which the central region (431; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) is generally opposite the central region (431; Figure 4; [0076]) of the substrate support (602; Figure 6; [0087]-”moving cathode”), as claimed by claim 3
Mishra does not teach:
The apparatus (Figure 6; [0087]) according to claim 1 in which the substrate support (602; Figure 6; [0087]-”moving cathode”) comprises an edge region (edge of 602; Figure 6) and a central region (central region of 602; Figure 6) for receiving a substrate (603; Figure 6), the central region (central region of 602; Figure 6) being raised with respect to the edge region (edge of 602; Figure 6) – claim 2
The apparatus (Figure 6; [0087]) according to claim 2 in which spacing between the central region (431; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) and the substrate support (602; Figure 6; [0087]-”moving cathode”) is in a range from 2 to 20 mm, as claimed by claim 4
The apparatus (Figure 6; [0087]) according to claim 5 in which the central region (431; Figure 4; [0076]) and the edge region (424; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
The apparatus (Figure 6; [0087]) according to claim 1 in which the central region (431; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) depends (protrudes; see above) downwardly with respect to the edge region (424; Figure 4; [0076]) of the gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) to a depth in a range from 5 to 45 mm, as claimed by claim 7
Koshiishi also teaches a plasma processing device (Figure 1) including:
The apparatus (Figure 1) in which the substrate support (16+18; Figure 1) comprises an edge region (16; Figure 1) and a central region (18; Figure 1) for receiving a substrate (W; Figure 1), the central region (18; Figure 1) being raised with respect to the edge region (16; Figure 1) – claim 2
The apparatus (Figure 1) according to claim 5 in which the central region (central region  of 58; Figure 1) and the edge region (edge region of 58; Figure 1) of the gas inlet structure (58; Figure 1) are both formed from the metallic material and are in electrical contact with each other, as claimed by claim 6
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mishra to use a conductor for Mishra’s gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) as taught by Koshiishi. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Mishra to optimize the dimension(s) of Mishra’s substrate support (602; Figure 6; [0087]-”moving cathode”) and Mishra’s gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) depth.
Motivation for Mishra to use a conductor for Mishra’s gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) as taught by Koshiishi is for controlling the “spatial distribution of plasma density” as taught by Koshiishi ([0019]). Motivation for Mishra to optimize the dimension(s) of Mishra’s substrate support (602; Figure 6; [0087]-”moving cathode”) and Mishra’s gas inlet structure (420; Figure 4; [0072]; 614; Figure 6) depth is for improving “etching uniformity” as taught by Koshiishi ([0065]). Lastly, it is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The 
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referenced in the rejections
        2 Referenced in the rejections